Citation Nr: 9906119	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a disability rating in excess of 10 percent for his service-
connected PTSD.  Subsequently, by a July 1996 hearing officer 
decision, an increased (50 percent) rating was assigned for 
the veteran's PTSD.  The Board thereafter remanded the 
veteran's appeal in December 1996 for further evidentiary 
development.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms causing severe 
impairment in his ability to establish and maintain effective 
relationships and in his ability to obtain or retain 
employment.


CONCLUSION OF LAW

An increased (70 percent) rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that PTSD is manifested by increased 
symptomatology that greatly interferes with both his social 
life and his ability to advance at work.  Specifically, it is 
maintained that the veteran has problems with anger, 
irritability, hyperarousal, social isolation, intrusive 
memories, flashbacks, dissociative spells, tension, anxiety, 
guilt, insomnia, and depression.  Additionally, it is alleged 
that, but for his PTSD, the veteran would have actively 
sought and obtained promotion opportunities at work.  It is 
also contended that the veteran requires continuous treatment 
for his PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1998).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308, (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used to 
assign a rating.  Id.  (The Board notes that the veteran was 
advised of the new criteria in the October 1998 supplemental 
statement of the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id. 

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
rating is assignable when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id. 

Available records show evaluation or treatment for PTSD since 
1987.  VA treatment records, dated from June 1994 to October 
1997, include notes from the veteran's group therapy 
sessions.  These records show, in substance, the veteran's 
complaints of uncontrollable anger (it was noted that the 
veteran had a history of marital violence (physical and 
verbal) as well as yelling at co-workers), irritability, 
hyperarousal, tension, anxiety, guilt, and insomnia.  They 
also track his medication therapy to control his PTSD 
symptoms.  A May 1996 record indicates that he had 
"moderately severe" PTSD.

The record on appeal also contains November 1994 and January 
1995 memoranda from the veteran's superior regarding a 
promotion which he believed the veteran would qualify for, 
and the veteran's replies to these memoranda.  In essence, 
the veteran reported that, because of his PTSD treatment, he 
would not be applying for the promotions.  

At an August 1993 VA PTSD examination, the veteran reported 
that he had been married for twenty-eight years, had four 
children, and was employed.  The veteran then reported that, 
up until his promotion three years earlier, he was able to 
cope with his PTSD symptoms and continue to work because he 
had his own office and his work was isolated.  However, he 
thereafter had to interact with people, which had caused an 
increase in his agitation and anxiety.  The veteran 
complained of sleep disturbance (frequent nightmares), 
hyperarousal, emotional numbing, daily intrusive memories, 
and survivor guilt.  On examination, he was anxious, spoke 
quietly, and had a sad affect.  He reported depression.  He 
was easily provoked into rages of homicidal proportion, but 
denied homicidal thoughts.  He had a limited insight into his 
condition.  His social judgment had been frequently disrupted 
by his psychiatric symptomatology.  Nonetheless, he was 
alert, oriented, and cooperative.  No evidence of a thought 
disorder was seen and he denied suicidal ideation.  

At a November 1997 VA psychiatric examination the veteran's 
affect was very sad (although he came close to tears he did 
not actually cry).  He acknowledged depression.  His speech 
was soft with some psychomotor retardation.  He had spells 
where he was not able to account for reality testing.  While 
his insight into his condition had improved, he continued to 
remain unaware of many of the effects of his condition.  His 
judgment was poor in the area of interpersonal relationships 
while employed.  However, he was also very neatly coifed and 
dressed.  He was alert and oriented.  He answered questions 
coherently and relevantly.  He denied suicidal or homicidal 
tendencies.  He displayed no evidence of a formal thought 
disorder.  His social judgment regarding most aspects of his 
life was good.  

The examiner also responded to certain questions as follows:

Question one:  "What is the degree of 
disability caused by the veteran's 
psychiatric disorder?"  

[Answer:]  The veteran's psychiatric 
disorder has caused considerable 
industrial impairment and severe social 
impairment.  [The veteran] works for the 
Federal Bureau of Apprenticeship and 
Training at the GS-13 level.  His 
psychiatric disorder makes interacting 
with people extremely difficult and has 
resulted in an inability to advance from 
the position he is in.  In the previous 
four years he has had increasing 
difficulty.  [The veteran] says of this, 
"sometimes my condition will come out 
and I'm not even aware of it."  He finds 
himself becoming agitated in normal 
interpersonal conversation.  This 
proceeds to anger and shouting.  It is 
this shouting and agitation that he is 
unaware of.  Recently he has discovered 
two incidents wherein . . . he was . . . 
reported to Washington and he is 
currently under investigation because of 
these.   . . . Because of these incidents 
he cannot advance and a position that he 
wants has come open twice and he cannot 
apply for it because there is not a 
possibility that he would be given the 
job due to his difficulty 
interpersonally.  In terms of his social 
difficulty [the veteran] has severe 
difficulty in his home.  For instance, 
recently due to his work difficulties he 
completely withdrew and would return home 
from work and go down into the cellar and 
stay there.  He describes his difficulty 
with friends and family:  "I don't get 
into conversations with anyone.  If it 
gets close I drift away.  Now none of my 
children come to me.  I can't get close 
to them.  All I ever wanted was a family 
of my own."  He cannot discipline the 
children because he gets too agitated and 
screams too much so his wife has to 
intercede and discuss the father's 
expectation with the children.  He loves 
his children but cannot talk with them.  
He describes himself in relation to his 
children as "there but not there."  In 
terms of his severe difficulties with his 
wife (for instance it has been many years 
since he has slept with his wife) he 
attended therapy and has refrained from 
alcohol use and has learned not to attack 
his wife and she has likewise learned not 
to attack him but he remains totally 
withdrawn either staying in the cellar or 
watching television.  He acknowledges 
that he has very conflicted feelings 
towards his wife although he is grateful 
that she has stayed with him all these 
years.  He cannot let people get close to 
him at work.  He says he has one friend 
who is his best buddy from Vietnam but 
otherwise he does not choose to 
socialize.

Question two:  "What is the degree of 
severity of the veteran's nervous 
disorder in terms of . . . the need for 
medication?"

[Answer:]  [The veteran] has fully 
occupied himself in receiving treatment 
for his symptoms.  He went to one[-]on[-
]one counseling and group counseling at 
the Worcester Veteran's VA Outpatient 
Clinic and he is taking Sertraline 150 mg 
every day. . .  Documented in the notes 
from the outpatient clinic are episodes 
where [the veteran's] rages caused 
interpersonal difficulties and were 
accompanied by [the veteran] not 
realizing the difficulties they were 
creating.

[Question two (b):]  "What is the 
frequency of decreased work efficiency?"

[Answer:]  There are several ways that 
[the veteran] is less efficient at work.  
On the one hand his mind drifts away all 
the time leaving him with periods of time 
that he can't account for particularly if 
he has to drive which is a normal part of 
his day.  As mentioned above his 
agitation rapidly turns to anger and 
shouting and [the veteran] is not aware 
of the anger or the shouting having a 
negative effect on others.  He is aware 
that he feels increasingly agitated but 
has a great deal of difficulty 
understanding that this has a strong 
negative effect on people. . . 

[Question two (c):]  "What is the 
frequency of panic attacks?"

[Answer:]  [The veteran] does not 
experience what he describes as panics.  
He knows that he is agitated and that his 
mind drifts away but he does not describe 
this as panic.

[Question two (d):]  "[What is the 
d]egree of memory loss?"

[Answer:]  He has been told on repeated 
occasions that he had done things that he 
didn't know.  He says he experiences this 
as having no memory for details.

Question three:  "Is the veteran 
employable?"

[Answer:]  Yes.

Question four:  "What are the specific 
manifestations of the veteran's nervous 
disorder?"

[Answer:]  This veteran suffers from the 
symptoms of post[-]traumatic stress 
disorder and depression.  He has the 
reliving of the trauma, the numbing and 
avoidance and the hyperarousal consistent 
with post[-]traumatic stress disorder.  
The social withdrawal and the 
hyperarousal of post[-]traumatic stress 
disorder are directly related to his 
social and industrial disability.  He 
continues to have memories, on occasions 
flashbacks and dissociative spells.  He 
is avoidant and emotionally numb.  His 
hyperarousal leads directly to yelling 
which he does not realize causes problems 
on the job.  He understands that he is 
very depressed and that it is related to 
his going home and going down into the 
cellar and withdrawing into sleep.  He 
says that his depression now seems to be 
lessening.

Question five:  "Is the veteran able to 
perform his A[ctivities of ]D[aily 
]L[iving]?" 

[Answer:]  Yes. 

[Question five (a):]  "What is the 
degree of difficulty in adapting to 
stress?"

[Answer:]  [The veteran] has a moderate 
to severe difficulty with stress because 
the normal stresses of the work day which 
in his case means interacting with people 
result in worsening of his symptoms which 
[the veteran] is not aware of.  When he 
came under investigation this was an 
increase in stress on the job and his 
response to it was to become severely 
depressed and even more withdrawn from 
coworkers and family.  Thus, stress 
results in worsening of [the veteran's] 
symptoms of post[-]traumatic stress 
disorder and depression.  

Question six:  "What is the G[lobal 
]A[ssessment of ]F[unctioning]?"

[Answer:]  50 - serious symptoms with 
moderate occupational impairment and 
serious social impairment.

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of rating 
criteria, Karnas, supra, consideration under the old criteria 
will be undertaken first.  

The Board notes that the veteran's disability has been 
clinically characterized as "moderately severe," "severe," 
"moderate to severe," and "serious" as well as causing 
"considerable industrial impairment."  See November 1997 VA 
examination and May 1996 VA treatment record.  The Board 
finds these characterizations significant in light of the old 
criteria used to rate psychoneurotic symptomatology.  
Moreover, the August 1993 examiner also expressed an opinion 
akin to that set forth in November 1997, namely that the 
veteran's social judgment had frequently been disrupted by 
his psychiatric symptomatology.  The August 1993 examiner 
also reported that the veteran was easily provoked into 
rages, even of homicidal proportion.  Such difficulty, 
considered alongside the more recent assessment of serious 
difficulties, leads the Board to conclude that, with 
resolution of doubt in the veteran's favor, the evidence 
supports a conclusion that his impairment is better 
approximated by the criteria for the 70 percent rating under 
the old criteria.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9400 (1996).

For the reasons set forth above, an increased (70 percent) 
rating is warranted by application of the old criteria, but 
no more.  The veteran's symptoms are not so disabling as to 
result in virtual isolation in the community.  Nor are they 
totally incapacitating in nature, bordering on gross 
repudiation of reality, or causing the veteran to be 
demonstrably unable to obtain or retain employment.  Although 
the November 1994 and January 1995 work memoranda indicate 
that the veteran believed he was incapable of performing the 
duties required by a promotion due to PTSD, such a 
conclusion, if taken to mean that the veteran cannot work, is 
not supported by other findings.  The veteran has been able 
to perform at work at a certain level for 11 years as of the 
date of his January 1996 personal hearing.  Moreover, 
notwithstanding his claim of marital difficulties, the fact 
remains that, as of the date of his January 1996 personal 
hearing, he had been married for approximately thirty years 
and had raised four children.  The Board finds that this 
evidence clearly indicates that he is not demonstrably unable 
to obtain or maintain employment.

Turning to the criteria which became effective in 
November 1996, the Board finds that an increase above the 
70 percent rating assignable under the old criteria is not 
warranted under the new.  As noted above, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  § 4.130.  As noted above, these are not 
characteristics of the veteran's disability.  On 
examinations, he was dressed appropriately; was alert, 
oriented, and cooperative; showed no evidence of a thought 
disorder; answered questions coherently and relevantly; 
denied suicidal or homicidal tendencies; and his social 
judgment regarding most aspects of his life was adequate.  
Although he was described as sad and experienced severe 
symptoms (yelling at co-workers and his family without 
realizing it and returning home from work and socially 
isolating himself by staying in the cellar or sitting in 
front of the television), he was never described as having 
gross impairment in thought processes, delusions, acting 
inappropriately, being a persistent danger of hurting self, 
or experiencing other symptoms characteristic of the 
100 percent rating.  The Board acknowledges that the veteran 
reported at his January 1996 personal hearing that he had a 
history of uncontrollable anger which led both to domestic 
violence (physical and verbal abuse against both his wife and 
children), physical confrontations with strangers, and 
yelling at co-workers.  However, VA treatment records also 
revealed no incident of domestic violence for over a year.  
See July 1994 VA treatment record.  Moreover, the veteran 
denied experiencing hallucinations and had reasoning and 
insight that were adequate for daily activities.  Being 
angry, depressed, and experiencing some social isolation are 
problems more akin to the characteristics of the 70 percent 
rating.  38 C.F.R. § 4.130 (1998).  Indeed, the criteria for 
the 70 percent rating specifically refer to impaired impulse 
control (i.e., yelling at co-workers and family) and 
difficulty in establishing and maintaining effective 
relationships, etc.  Being able to maintain employment with 
the same employer for 11 years, maintain a marriage for 30 
years, and manage daily living activities further supports 
the foregoing conclusion.  Consequently, the Board finds that 
the veteran's symptoms are more closely approximated by the 
criteria for a 70 percent rating, whether evaluating his case 
under the old or new criteria.  See 38 C.F.R. § 4.7.  The 
Board therefore concludes that the preponderance of the 
evidence is against the assignment of a rating higher than 
70 percent for service-connected PTSD.  


ORDER

An increased (70 percent) rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

- 12 -


- 13 -


